            Case 1:21-cv-00003-JLT Document 16 Filed 09/13/21 Page 1 of 1


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   LUCIO A. DELEON,                                       )   Case No.: 1:21-cv-0003 JLT
                                                            )
12                    Plaintiff,                            )   ORDER AWARDING ATTORNEY’S FEES AND
                                                            )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13           v.                                             )
                                                            )   (Doc. 15)
                              1
14   KILOLO KIJAKAZI ,                                      )
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )

17           On September 10, 2021, Plaintiff Lucio Deleon and the Commissioner of Social Security

18   stipulated for the award of attorney’s fees and expenses in the amount of $520.04 pursuant to the Equal

19   Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 15.) Accordingly, the Court ORDERS: Subject to

20   the terms of the stipulation, Plaintiff is AWARDED fees and expenses in the amount of $520.04 under

21   28 U.S.C. § 2412(d).

22
23   IT IS SO ORDERED.

24       Dated:      September 10, 2021                                       _ /s/ Jennifer L. Thurston
25                                                        CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
             1
               This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
     Social Security, as the defendant. See Fed. R. Civ. P. 25(d).
